Citation Nr: 1610593	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Larry Schuh, Agent


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served in the Oklahoma National Guard from December 1978 through October 1982, and during that time, served on active duty for training (ACDUTRA) from February 19, 1979 through May 13, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran has perfected a timely appeal of that decision.

The issues on appeal were remanded previously by the Board in June 2015.  For the reasons discussed below, the Board finds that the Agency of Original Jurisdiction (AOJ) has not made adequate efforts to perform the directed development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Information in the claims file shows that the Veteran is presently incarcerated.  According to the Texas Department of Corrections, his expected release date is October 2057.

As noted in the previous remand, VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the appellant's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Still, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated appellants' are entitled to the same care and consideration given to their fellow [appellants]."  Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In view of the controlling law, and in the absence of the information in the record as to what steps were previously taken to arrange for the Veteran to undergo VA examinations of his claimed hearing loss, tinnitus, and lumbar spine disorder, the Board directed that the AOJ undertake specific tailored actions to schedule VA examinations.  In pertinent part, the Board directed:

"the AOJ should consult with prison officials in order to determine whether it is feasible for the appellant to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the appellant remains incarcerated and a medical professional at the correctional facility is either unwilling or unable to perform the examination, the AOJ should arrange for the appellant's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.  The AOJ must document all efforts to afford the appellant a VA examination."

A review of the claims file reveals no documented efforts to comply with the foregoing instructions.  In that regard, there is no indication in the record that any efforts were made to contact any prison officials to coordinate the directed examination.  Similarly, there is no information in the record that any effort was made to arrange for an examination by a medical professional at the correctional facility.  There is no indication in the record that the AOJ arranged for a claims file review and etiology opinion from an appropriate VA examiner.  In short, it appears that no efforts were made at all to perform any action in relation to arranging the Veteran's VA examinations or to obtain the requested medical opinions.

In instances where the AOJ does not comply substantially with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, given the RO's failure to perform the development directed in the prior remand, the Board is compelled to remand this matter again so that the AOJ may take the ordered steps in coordinating VA examinations and/or medical opinions for the Veteran.

The Board notes also that previous post-remand development has led VA to information that treatment records being sought from University of Texas Medical Branch and OB Ellis Unit cannot be released to VA without specific dates of treatment.  Although the record shows that appropriate follow-up efforts have been made to contact the Veteran and to ascertain the specific treatment dates from those facilities, and such efforts have been met with no response from the Veteran, the AOJ should also make renewed efforts in that regard, given the nature of this remand.  38 C.F.R. § 3.159(c)(1).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his claimed hearing loss, tinnitus, and back disorder since June 2015.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for hearing loss, tinnitus, and a lumbar spine disorder.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is making efforts to obtain records for his reported treatment at the University of Texas Medical Branch and OB Ellis Unit, and also, to arrange a VA examinations of his claimed hearing loss, tinnitus, and lumbar spine disabilities.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the dates of treatment (or a range of dates) at University of Texas Medical Branch and OB Ellis Unit, as well as the name(s) and address(es) for any private or VA medical providers who have rendered medical treatment since June 2015.

2.  Obtain the records for the Veteran's treatment at University of Texas Medical Branch and OB Ellis Unit, as well as the records for other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completing the above development and all outstanding records have been associated with the record, schedule the Veteran for an appropriate examination so as to determine the nature and etiology of his claimed lumbar spine disorder.

As the Veteran is incarcerated, the AOJ should consult with prison officials in order to determine whether it is feasible for the appellant to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the Veteran remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.  The AOJ must document all efforts to afford the Veteran a VA examination.

Following a review of the claims file, the examiner is asked to furnish opinions with respect to the following questions:

	a) did the Veteran have any disorder related to his 	lumbar spine prior to his period of ACDUTRA 	(February 19, 1979 to May 13, 1979)?  The examiner 	should comment specifically on the January 6, 1979 	private emergency room record documenting 	complaints of low back pain following a fall on ice.

	b) if so, is it at least as likely as not (i.e., 50 percent or 	greater probability) that the pre-existing lumbar spine 	disorder permanently increased in severity during 	service AND that such permanent increase in severity 	was beyond the natural progression of the disease? 	The examiner should specifically comment on the 	February 1979 and March 1979 complaints of low 	back pain.

	 c) if a lumbar spine disorder did not pre-exist the 	Veteran's period of ACDUTRA (February 19, 1979 	to May 13, 1979), is it at least as likely as not (i.e., 50 	percent or greater probability) that any current lumbar 	spine disorder had its onset in or was related to this 	period of service?

A complete rationale should be given for each opinion expressed.  In that regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Also, schedule the Veteran for an appropriate examination so as to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.

As the Veteran is incarcerated, the AOJ should consult with prison officials in order to determine whether it is feasible for the appellant to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the Veteran remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the appellant's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.  The AOJ must document all efforts to afford the appellant a VA examination.

Following a review of the claims file, the reviewing examiner is requested to opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the bilateral hearing loss and/or tinnitus had its onset in or was otherwise incurred in service, to include any period of ACDUTRA.

A complete rationale should be given for each opinion expressed.  In that regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for hearing loss, tinnitus, and a lumbar spine disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




